Citation Nr: 0613929	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-23 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for type I diabetes 
mellitus, also claimed as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
September 1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied the benefit sought on appeal.  In March 
2004, the veteran testified at a personal hearing held before 
the RO.


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran's current type I diabetes mellitus is related to his 
service.


CONCLUSION OF LAW

Service connection for type I diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R.  3.303, 
3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in December 2000 and 
September 2002, and a rating decision July 2002.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157, __ F.3d __, 
2006 WL 861143 (Fed. Cir. Apr. 5, 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the April 2004 
statement of the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations in relation to this claim.  In the 
substantive appeal, the appellant noted his intent to obtain 
a medical evaluation and opinion from a private physician 
establishing service connection between diabetes and a tour 
of duty in Vietnam.  However, no such medical report has been 
provided.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

Turning to the relevant law, a claimant with active service 
may be granted service connection for disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Certain chronic diseases, like diabetes mellitus, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The Board notes that a veteran who served in the Republic of 
Vietnam during the Vietnam era is presumed to have been 
exposed to certain herbicide agents (e.g. Agent Orange), 
absent affirmative evidence to the contrary.  38 U.S.C.A. § 
1116 (a) (West 2002); 38 C.F.R. §§ 3.307 (a)(6)(iii)(2005).  
Service connection based on herbicide exposure will be 
presumed for type II diabetes mellitus that becomes manifest 
to a compensable degree at any time after service.  As an 
initial matter, in the substantive appeal the veteran 
contends that he has type II diabetes mellitus.  However, 
there are no service medical records or post-service medical 
records that provide a type II diabetes diagnosis.  Therefore 
the presumption of service connection based on exposure to 
herbicide agents does not apply.

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet.App.143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for type I diabetes 
mellitus on a direct or presumptive basis.  38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309.

The veteran's Navy service medical records from April 1969 to 
August 1971 are void of any complaints, symptoms, findings, 
or diagnosis attributed to type I diabetes mellitus.

During a November 2001 VA examination, the veteran described 
a history of diabetes mellitus dating back to 1989 which was 
the last time the veteran received treatment for the 
condition.  Upon examination, the VA examiner diagnosed the 
veteran's condition as diabetes mellitus.  A second VA 
examination was held March 2002 after which the VA examiner 
diagnosed the veteran as having type I diabetes mellitus.

In this regard, the Board notes that in the Statement of 
Accredited Representation, the veteran's representative 
questions the fairness of the VA compensation exam, as well 
as the VA examiner's medical analysis of the claim.  However, 
review of both the November 2001 and March 2002 examinations 
reveals that all subjective and objective findings necessary 
for evaluation of the veteran's disability were observed and 
recorded, and thus both examinations appear complete and 
adequate.

The veteran's post-service medical records are negative for 
any evidence of type I diabetes mellitus within one year of 
separation from active duty.  In fact, the post-service 
medical records are negative for diabetes mellitus until 
almost twenty years after separation.  The United States 
Court of Appeals for the Federal Circuit has determined that 
a significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Further, while the competent medical 
evidence does show that the veteran now suffers from type I 
diabetes mellitus, it does not include any competent medical 
opinion linking the condition to the veteran's active duty.  
In the absence of competent medical evidence linking current 
type I diabetes mellitus to service, service connection must 
be denied.

The Board recognizes the veteran's own contention as to the 
diagnosis and relationship between his service and the 
claimed disease.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a diagnosis, or an opinion relating to medical 
causation and etiology that requires a clinical examination 
by a medical professional.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  As a result, his own assertions do not 
constitute competent medical evidence that his type I 
diabetes mellitus began during, or is a result of, his 
service or that he has now developed type II diabetes 
mellitus.
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not show that any current type I diabetes mellitus was 
incurred in or aggravated by service or that any diabetes 
mellitus manifested to a compensable degree within one year 
following the veteran's separation from service.  
Furthermore, the competent medical evidence does not show 
that the veteran has been diagnosed with type II diabetes 
mellitus that can be presumed to be the result of exposure to 
herbicides.  Therefore, service connection for type I 
diabetes mellitus, also claimed as secondary to Agent Orange 
exposure, is denied.


ORDER

Service connection for type I diabetes mellitus is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


